DETAILED ACTION
This communication is responsive to the application, filed June 22, 2023.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on September 24, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (US 2020/0068038 A1) in view of Samprathi et al. (US 2019/0384678 A1).

As per claim 1:  A method comprising: 
storing a plurality of objects in a bucket at a storage device of a storage system, each of the plurality of objects having a corresponding version; and 
Xing discloses [0016, 0048] storing a plurality of objects in a bucket at a storage device, where each stored object has a version associated with objects stored in the bucket.
generating, by a processing device, a snapshot of the bucket, wherein the snapshot records the corresponding object version of each of the plurality of objects at a time associated with the generation of the snapshot.  
Xing discloses [0016, 0048] snapshots allow applications to record object state and version information at specified points in time of the snapshots, but fails to explicitly disclose the snapshot records corresponding object version of each of the objects.  Samparthi discloses a similar method, which further teaches [Fig. 4; 0044-0048] for each object of the snapshot, the backup and restore layer can store the unique ID of the object, the associated snapshot ID, the time of the snapshot, the version ID of the object stored in the bucket, and the size of the file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Xing with that of Samparthi.  One would have been motivated to record corresponding object version for each object because it allows to provide backup and restore capability [Samparthi; 0003].  

As per claim 2:  The method of claim 1, further comprising: generating a second snapshot of the bucket, wherein the second snapshot captures the corresponding version of each of the plurality of objects at a second time associated with the generation of the snapshot, wherein at least one of the corresponding versions in the second snapshot is a different version than the corresponding version in the first snapshot.  
Xing discloses [0055] a plurality of time-series snapshots that store the changes and versions of objects that were valid at any specified time.  A time-series database snapshot allows to track when objects are created and updated (version changes), which enables roll-back to previous objects.

As per claim 3:  The method of claim 2, further comprising: reverting the plurality of objects back to the corresponding version of each of the plurality of objects captured in the snapshot upon receiving a request to revert the bucket to the time associated with the generation of the snapshot.  
Xing discloses [0048] roll-backs allow applications to revert to an earliest set of objects (or a cloned set of objects) if desired.

As per claim 4:  The method of claim 1, further comprising: generating a deletion marker for an object of the plurality of objects upon receiving a request to delete the object, wherein the deletion marker prevents the display of the object in a subsequent snapshot of the bucket.  
Xing discloses [0073] the garbage collection services can delete objects from their respective buckets, and then update the time-series database to reflect the changes.

As per claim 5:  The method of claim 1, further comprising: generating a view of the bucket, the view comprising the corresponding version of each of the plurality of objects at the time associated with the generation of the snapshot.  
Xing discloses [0016, 0048] storing a plurality of objects in a bucket at a storage device, where each stored object has a version associated with objects stored in the bucket.

As per claim 6:  The method of claim 1, further comprising: generating a clone of the bucket using the snapshot, wherein the clone of the bucket comprises the corresponding version of each of the plurality of objects at the time associated with the generation of the snapshot.  
Xing discloses [0048] snapshots allow applications to record object state at specified points in time, while cloning creates a duplicate copy of a set of objections and the corresponding version at the specified time.

As per claims 8-12:  Although claims 8-12 are directed towards a medium claim, they are rejected under the same rationale as the method claims 1-6 above.

As per claim 14-20:  Although claims 8-14 are directed towards a system claim, they are rejected under the same rationale as the method claims 1-6 above.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Samparthi and further in view of Ben Dayan et al. (US 2020/0026612 A1).

As per claim 7:  The method of claim 1, further comprising: generating a read-only copy of the bucket using the snapshot, wherein the read-only copy of the bucket comprises the corresponding version of each of the plurality of objects at the time associated with the generation of the snapshot.
Xing and Samparthi disclose generating copy of the bucket using the snapshot and the corresponding version of the plurality of objects at the time of the snapshot, but fails to explicitly disclose generating a read-only copy of the bucket using the snapshot.  Ben Dayan discloses a similar method, which further teaches [0058] a read-only snapshot may be taken at the bucket level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Xing and Samparthi with that of Ben Dayan.  One would have been motivated to generate a read-only copy of the bucket because it allows to create writeable snapshots that can have some portion of it changed and read-only which cannot be changed [Ben Dayan; 0058].

As per claim 13:  Although claim 13 is directed towards a medium claim, it is rejected under the same rationale as the method claim 7 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20180239560 A1 – Venetsanopoulos discloses a bucket service creates a snapshot of the virtual storage resource.  After the snapshot has been created, the bucket service can create a version of the snapshot, associate the version with the VSR, and store the version on a cloud data store.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGAR P PATEL/Primary Examiner, Art Unit 2114